Title: To James Madison from John Armstrong, Jr., 2 June 1807
From: Armstrong, John, Jr.
To: Madison, James



Sir,
2d. June 1807 Paris.

I enclose a copy of the Acct. of the late house of Taney & Simonds with Swan & Co. as found among the documents at the Treasury, & a letter from the Director Gen. in answer to a second note from me (of the 10 Ulto.) requiring the evidence on which the charge made by the Govt. against Taney, was founded.  I have the honor to be, Sir, Your Most Obedient & very humble servant

John Armstrong

